Exhibit 10.5

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (the “Agreement”), dated as of April 26, 2004, is made
and entered into by and between Syntroleum Corporation, a Delaware corporation
(the “Company”), and Sovereign Oil & Gas Company II, LLC, a Texas limited
liability company (the “Warrantholder”). This Agreement is being executed in
connection with the Joint Development Agreement dated as of March 1, 2004 by and
between the Company and the Warrantholder (the “JD Agreement”).

 

The Company agrees to issue, and the Warrantholder agrees to accept, the
warrants, as hereinafter described (the “Warrants”), to purchase up to 50,000
shares (the “Shares”), of the Company’s Common Stock, par value $.01 per share
(the “Common Stock”), as provided in the JD Agreement.

 

In consideration of the foregoing and for the purpose of defining the terms and
provisions of the Warrants and the respective rights and obligations thereunder,
the Company and the Warrantholder, for value received, hereby agree as follows:

 

Section 1. Transferability and Form of Warrants.

 

1.1 Registration. The Warrants shall be numbered and shall be registered on the
books of the Company when issued.

 

1.2 Limitations on Transfer. The Warrants and the Shares shall not be sold,
assigned, transferred or pledged except upon the conditions specified in this
Agreement. The Warrantholder will cause any proposed purchaser, assignee,
transferee or pledgee of the Warrants or the Shares, except for transferees in
dispositions of Shares that are pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or dispositions of
Shares pursuant to Rule 144 under the Act, to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement. The Warrants may be divided or combined, upon request to the Company
by the Warrantholder, into a certificate or certificates representing the right
to purchase the same aggregate number of Shares. Unless the context indicates
otherwise, the term “Warrantholder” shall include any transferee or transferees
of the Shares that are required to be bound by the terms hereof, and the term
“Warrants” shall include any and all warrants outstanding pursuant to this
Agreement, including those evidenced by a certificate or certificates issued
upon division, exchange or substitution pursuant to this Agreement. The
Warrantholder by its receipt of a Warrant certificate, agrees to be bound by and
comply with the terms of this Agreement. The Warrantholder represents and agrees
that the Warrant (and Shares if the Warrant is exercised) is purchased only for
investment, for the Warrantholder’s own account, and without any present
intention to sell, or with a view to distribution of, the Warrant or Shares.

 

1.3 Form of Warrants. The text of the Warrants and of the form of election to
purchase Shares shall be substantially as set forth in Exhibit A attached
hereto. The number of Shares issuable upon exercise of the Warrants is subject
to adjustment upon the occurrence of

 

1



--------------------------------------------------------------------------------

certain events, all as hereinafter provided. The Warrant shall be executed on
behalf of the Company by its Chief Executive Officer, President or by a Vice
President, attested to by its Secretary or an Assistant Secretary. A Warrant
bearing the signature of an individual who was at any time the proper officer of
the Company shall bind the Company, notwithstanding that such individual shall
have ceased to hold such office prior to the delivery of such Warrant or did not
hold such office on the date of this Agreement.

 

The Warrants shall be dated as of the date of signature thereof by the Company
either upon initial issuance or upon division, exchange or substitution.

 

1.4 Legend on Warrants. Each Warrant certificate shall bear the following
legend:

 

  (a) “THE WARRANTS EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED
WITHOUT (I) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (II) AN OPINION
OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED AND ANY PROSPECTUS DELIVERY REQUIREMENTS ARE NOT
APPLICABLE OR (III) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITIES. COPIES OF THE WARRANT AGREEMENT AND THE JOINT
DEVELOPMENT AGREEMENT COVERING THE ISSUANCE OF THESE WARRANTS AND VARIOUS
REQUIREMENTS, INCLUDING WITHOUT LIMITATION PROVISIONS RESTRICTING THEIR
TRANSFER, MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY.”; and

 

  (b) any legend required by applicable state securities law.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legends (except, in the case of the Shares, a new
certificate issued upon completion of a public distribution pursuant to a
registration statement under the Act or upon completion of a sale under Rule 144
under the Act of the securities represented thereby) shall also bear the above
legend or similar legend unless, in the opinion of the Company’s counsel, the
securities represented thereby need no longer be subject to such restrictions.
The Warrantholder consents to the Company making a notation on its records and
giving instructions to any registrar or transfer agent of the Warrants and the
Common Stock in order to implement the restrictions on transfer established in
this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. Exchange of Warrant Certificate. Any Warrant certificate may be
exchanged for another certificate or certificates entitling the Warrantholder to
purchase a like aggregate number of Shares as the certificate or certificates
surrendered then entitled the Warrantholder to purchase. If the Warrantholder
desires to exchange a Warrant certificate, it shall make such request in writing
delivered to the Company, and shall surrender, properly endorsed, the
certificate evidencing the Warrant to be so exchanged. Thereupon, the Company
shall execute and deliver to the person entitled thereto a new Warrant
certificate as so requested.

 

Section 3. Term of Warrants; Exercise of Warrants.

 

(a) Subject to the terms of this Agreement, the Warrantholder shall have the
right, at any time and from time to time on a day that is not a Saturday, Sunday
or public holiday in Tulsa, Oklahoma during the period commencing on April 26,
2004, and ending at 5:00 p.m., Tulsa, Oklahoma time, on April 26, 2009 the
“Termination Date”), to exercise a Warrant and to purchase from the Company up
to the number of fully paid and nonassessable Shares to which the Warrantholder
may at the time be entitled to purchase pursuant to this Agreement, upon
surrender to the Company, at its principal office, of the certificate evidencing
the Warrants to be exercised, together with the purchase form on the reverse
thereof duly completed and signed, and upon payment to the Company of the
Warrant Price (as defined in and determined in accordance with the provisions of
this Section 3 and Sections 7 and 8 hereof), for the number of Shares in respect
of which such Warrants are then exercised, but in no event for less than 100
Shares (unless less than an aggregate of 100 Shares are then purchasable under
all outstanding Warrants held by the Warrantholder).

 

(b) Payment by the Warrantholder of the aggregate Warrant Price due from it
shall be made in cash or by immediately available funds, check or any
combination thereof.

 

(c) Upon such surrender of the Warrants and payment of such Warrant Price as
aforesaid, the Company shall issue and cause to be delivered to or upon the
written order of the Warrantholder and in the name of the Warrantholder a
certificate or certificates for the number of full Shares so purchased upon the
exercise of its Warrant, together with cash, as provided in Section 9 hereof, in
respect of any fractional Shares otherwise issuable upon such surrender. Such
certificate or certificates shall be deemed to have been issued and the
Warrantholder shall be deemed to have become a holder of record of such
securities as of the date of surrender of the Warrants and payment of the
Warrant Price, as aforesaid, notwithstanding that the certificate or
certificates representing such securities shall not actually have been delivered
or that the stock transfer books of the Company shall then be closed. The
Warrants shall be exercisable, at the election of the Warrantholder, either in
full or from time to time in part and, in the event that a certificate
evidencing the Warrants is exercised in respect of less than all of the Shares
specified therein at any time prior to the Termination Date, a new certificate
evidencing the remaining portion of the Warrants held by the Warrantholder will
be issued by the Company.

 

Section 4. Payment of Taxes. The Company will pay all documentary stamp taxes,
if any, attributable to the initial issuance of the Warrants or the Shares;
provided, however, the Company shall not be required to pay any tax which may be
payable in respect of any secondary transfer of the Warrants or the Shares.

 

3



--------------------------------------------------------------------------------

Section 5. Mutilated or Missing Warrants. In case the certificate or
certificates evidencing the Warrants shall be mutilated, lost, stolen or
destroyed, the Company shall, at the request of the Warrantholder, issue and
deliver in exchange and substitution for and upon cancellation of the mutilated
certificate or certificates, or in lieu of and substitution for the certificate
or certificates lost, stolen or destroyed, a new Warrant certificate or
certificates of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence satisfactory to the Company of such loss, theft or
destruction of such Warrant and a bond of indemnity, if requested, also
satisfactory in form and amount at the applicant’s cost. Applicants for such
substitute Warrants certificate shall also comply with such other reasonable
regulations and pay such other reasonable charges as the Company may prescribe.

 

Section 6. Reservation of Shares. There has been reserved, and the Company shall
at all times keep reserved so long as the Warrants remain outstanding, out of
its authorized Common Stock, such number of shares of Common Stock as shall be
subject to purchase under the Warrants. On or before taking any action that
would cause an adjustment pursuant to the terms of the Warrants resulting in an
increase in the number of shares of Common Stock deliverable upon such
conversion or exercise above the number thereof previously authorized, reserved
and available therefor, the Company shall take all such action so required for
compliance with this Section.

 

Section 7. Warrant Price. The price per Share at which Shares shall be
purchasable upon the exercise of the Warrants (the “Warrant Price”) shall be
$6.40, subject to adjustment pursuant to Section 8 hereof.

 

Section 8. Adjustment of Number of Shares. The number and kind of securities
purchasable upon the exercise of the Warrants and the Warrant Price shall be
subject to adjustment from time to time upon the happening of certain events, as
follows:

 

8.1 Adjustments. The number of Shares purchasable upon the exercise of the
Warrants and the Warrant Price shall be subject to adjustment as follows: (a) In
case the Company after the date hereof shall (1) make or pay a dividend or make
a distribution in shares of Common Stock on its Common Stock, (2) subdivide its
outstanding shares of Common Stock into a greater number of shares or (3)
combine or reclassify its outstanding shares of Common Stock into a smaller
number of shares, the number of Shares purchasable upon exercise of the Warrants
immediately prior to such action shall be adjusted so that the Warrantholder
upon exercise of the Warrants shall be entitled to receive the number of shares
of Common Stock which it would have owned or would have been entitled to receive
immediately following such action had the Warrants been exercised immediately
prior thereto. An adjustment made pursuant to this subsection (a) shall become
effective on the day immediately after the record date, except as provided in
subsection (f) below, in the case of a dividend or distribution and shall become
effective on the day immediately after the effective date in the case of a
subdivision or combination. Whenever the number of Shares purchasable upon the
exercise of a Warrant is adjusted as provided in this paragraph (a), the Warrant
Price shall be adjusted by multiplying such Warrant Price immediately prior to
such adjustment by a fraction, of which the numerator shall be the number of
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and of which the denominator shall be the number of Shares so
purchasable immediately thereafter.

 

4



--------------------------------------------------------------------------------

(b) In case the Company after the date hereof shall distribute any rights,
warrants or options to all holders of its Common Stock entitling them, for a
period expiring within 60 days after the record date for such distribution, to
purchase shares of Common Stock or securities convertible into Common Stock at a
price per share less than the Relevant Current Market Price Per Share (as
defined below), the Warrant Price shall be adjusted by multiplying the Warrant
Price in effect immediately prior to such adjustment by a fraction, of which (i)
the numerator shall be the sum of (A) the number of shares of Common Stock
outstanding on the record date for the distribution to which this subsection (b)
is being applied and (B) the number of shares of Common Stock which the
aggregate price of the total number of shares of Common Stock offered pursuant
to the distribution to which this subsection (b) is being applied would purchase
at the Relevant Current Market Price Per Share and (ii) the denominator shall be
the sum of (A) the number of shares of Common Stock outstanding on the record
date for the distribution to which this subsection (b) is being applied and (B)
the number of additional shares of Common Stock offered pursuant to the
distribution to which this subsection (b) is being applied. For purposes of this
subsection (b), the “Relevant Current Market Price Per Share” means the then
current market price per share of the Common Stock (determined as provided in
subsection (d) below) on the record date for the distribution to which this
subsection (b) applies, minus, for any distribution to which subsection (c)
applies and for which (x) the record date shall occur on or before the record
date for the distribution to which this subsection (b) applies and (y) the “‘ex’
date” shall occur on or after the record date for the determination of
shareholders entitled to receive the rights, warrants or options to which this
subsection (b) applies, the fair market value (on the record date for the
distribution to which this subsection (b) applies and as reasonably determined
in good faith by the Board of Directors of the Company) of the assets of the
Company or evidences of indebtedness, cash or securities distributed in respect
of each share of Common Stock in such subsection (c) distribution. The
adjustment shall, except as provided in subsection (f) below, become effective
on the day immediately after the record date for the determination of
shareholders entitled to receive the rights, warrants or options to which this
subsection (b) applies.

 

(c) In case the Company or any subsidiary of the Company after the date hereof
shall distribute to all holders of Common Stock any of its assets, evidences of
indebtedness, cash or securities (excluding any distributions referred to in
subsections (a) or (b) and any dividend or distribution paid in cash out of
earned surplus of the Company) then in each such case the Warrant Price shall be
adjusted so that the same shall equal the price determined by multiplying the
Warrant Price in effect immediately prior to the record date of such
distribution by a fraction of which the numerator shall be the then current
market price per share of the Common Stock (determined as provided in subsection
(d) below) on the record date mentioned below less the then fair market value
(as reasonably determined in good faith by the Board of Directors of the
Company) of the portion of the assets, evidences of indebtedness, cash or
securities so distributed applicable to one share of Common Stock, and of which
the denominator shall be such current market price per share of the Common
Stock. Such adjustment shall, except as provided in subsection (f) below, become
effective on the day immediately after the record date for the determination of
stockholders entitled to receive such distribution.

 

(d) For the purpose of any computation under subsection (b) or (c) above, the
current market price per share of Common Stock on any date shall be deemed to be
the average of the Market Value of the Common Stock for the 10 trading days
before, and ending not later than, the earlier of the date in question and the
date before the “‘ex’ date”, with respect to the issuance or

 

5



--------------------------------------------------------------------------------

distribution requiring such computation. For purposes of subsection (b) and this
subsection (d), the term “‘ex’ date,” when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades regular way
on the Nasdaq (or, if not listed or admitted to trading thereon, then on the
principal national securities exchange or automated quotation system on which
the Common Stock is listed or admitted to trading and if not listed or admitted
to trading on any national securities exchange or automated quotation system, as
determined in good faith by the Company’s Board of Directors) without the right
to receive such issuance or distribution.

 

(e) In addition to the foregoing adjustments in subsections (a), (b) and (c)
above, the Company will be permitted to make such reductions in the Warrant
Price as it considers to be advisable in order that any event treated for
Federal income tax purposes as a dividend of stock or stock rights will not be
taxable to the holders of the shares of Common Stock.

 

(f) In any case in which this Section 8 shall require that an adjustment be made
effective on the day immediately following a record date, the Company may elect
to defer the effectiveness of such adjustment (but in no event until a date
later than the effective time of the event giving rise to such adjustment), in
which case the Company shall, with respect to any Warrant exercised after such
record date and on and before such adjustment shall have become effective (i)
defer paying any cash payment pursuant to Section 9 hereof or issuing to the
Warrantholder the number of shares of Common Stock (or other assets or
securities) issuable upon such exercise in excess of the number of shares of
Common Stock and other capital stock of the Company issuable thereupon only on
the basis of the Warrant Price prior to such adjustment, and (ii) not later than
five business days after such adjustment shall have become effective, pay to the
Warrantholder the appropriate cash payment pursuant to Section 9 hereof and
issue to the Warrantholder the additional shares of Common Stock (or other asset
or securities) issuable on such exercise.

 

(g) Upon the expiration of any rights, warrants or options referred to in
subsection (b) or (c) above, to the extent the Warrants shall not have been
exercised, the Warrant Price shall be adjusted to such amount as would have been
received by the Warrantholder had the adjustment in such Warrant Price made upon
the distribution of such rights, warrants or options been made upon the basis of
the distribution of only such number of rights, warrants or options as were
actually exercised.

 

(h) No adjustment in the number of Shares purchasable pursuant to the Warrants
or in the Warrant Price shall be required unless such adjustment would require
an increase or decrease of at least 1.0% of the number of Shares then
purchasable upon exercise of the Warrants or in the Warrant Price; provided,
however, that any adjustments which by reason of this subsection 8.1(h) are not
required to be made immediately shall be carried forward and taken into account
in any subsequent adjustment. All calculations under this Section 8 shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be.

 

(i) Whenever the number of Shares purchasable upon the exercise of the Warrants
or the Warrant Price is adjusted as herein provided, the Company shall cause to
be promptly mailed to the Warrantholder by first class mail, postage prepaid,
notice of such adjustment setting forth the number of Shares purchasable upon
the exercise of the Warrants and the Warrant Price after such adjustment, a
brief statement of the facts requiring such adjustment and the computation by
which such adjustment was made.

 

6



--------------------------------------------------------------------------------

(j) Except as provided in this Section 8 or in Section 11, during the term of
the Warrants or upon the exercise of the Warrants, no adjustment shall be made
(i) in respect of any dividends or distributions or (ii) in respect of the
consummation of any business combination or other extraordinary transaction.

 

(k) Irrespective of any adjustments in the number of securities issuable upon
exercise of Warrants or in the Warrant Price, Warrant certificates theretofore
or thereafter issued may continue to express the same number of securities and
Warrant Price as are stated in the Warrant certificates initially issuable
pursuant to this Agreement. However, the Company may, at any time in its sole
discretion (which shall be conclusive), make any change in the form of Warrant
certificate that it may deem appropriate and that does not affect the substance
thereof; and any Warrant certificate thereafter issued, whether upon
registration of, or in exchange or substitution for, an outstanding Warrant
certificate, may be in the form so changed.

 

8.2 Par Value of Shares of Common Stock. Before taking any action which would
cause an adjustment effectively reducing the portion of the Warrant Price
allocable to each Share below the then par value per share of the Common Stock
issuable upon exercise of the Warrants, the Company will take any corporate
action which may, in the opinion of its counsel, be necessary in order that the
Company may validly and legally issue fully paid and nonassessable Common Stock
upon exercise of the Warrants.

 

8.3 Independent Public Accountants. The Company may retain a firm of independent
public accountants of recognized national standing (which may be any such firm
regularly employed by the Company) to make any computation required under this
Section 8, and a certificate signed by such firm shall be conclusive evidence of
the correctness of any computation made under this Section 8.

 

8.4 Statement on Warrant Certificates. Irrespective of any adjustments in the
number of securities issuable upon exercise of Warrants or in the Warrant Price,
Warrant certificates theretofore or thereafter issued may continue to express
the same number of securities and Warrant Price as are stated in the Warrant
certificates initially issuable pursuant to this Agreement. However, the Company
may, at any time in its sole discretion (which shall be conclusive), make any
change in the form of Warrant certificate that it may deem appropriate and that
does not affect the substance thereof; and any Warrant certificate thereafter
issued, whether upon registration of, or in exchange or substitution for, an
outstanding Warrant certificate, may be in the form so changed.

 

Section 9. Fractional Interests; Fair Value. The Company shall not be required
to issue fractional Shares on the exercise of the Warrants. If any fraction of a
Share would, except for the provisions of this Section 9, be issuable on the
exercise of the Warrants (or specified portion thereof), the Company shall pay
an amount in cash equal to the then Market Value of the Common Stock on the day
of such exercise multiplied by such fraction.

 

Section 10. No Right as Stockholder; Notices to Warrantholder. Nothing contained
in this Agreement or in the Warrants shall be construed as conferring upon the
Warrantholder or its transferees any rights as a stockholder of the Company,
including the right to vote, receive dividends, call meetings, consent or
receive notices as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or any other matter or

 

7



--------------------------------------------------------------------------------

imposing any fiduciary or other duty on the Company, its officers or directors,
in favor of the Warrantholder, all of which rights and duties owed to
stockholders are disclaimed and waived by the Warrantholder. If, however, at any
time prior to the expiration of the Warrants and prior to their exercise, any
one or more of the following events shall occur:

 

(a) any action which would require an adjustment pursuant to Section 8.1; or

 

(b) a dissolution, liquidation or winding up of the Company or a consolidation,
merger or similar business combination or sale of its property, assets and
business as an entirety or substantially as an entirety shall be proposed;

 

then the Company shall give notice in writing of such event to the
Warrantholder, as provided in Section 13 hereof, promptly prior to the date
fixed as a record date or the date of closing the transfer books for the
determination of the stockholders entitled to any relevant dividend,
distribution, subscription rights or other rights, or for the determination of
stockholders entitled to vote on such proposed dissolution, liquidation or
winding up. Such notice shall specify such record date or the date of closing
the transfer books, as the case may be. Failure to mail or receive such notice
or any defect therein shall not affect the validity of any action taken with
respect thereto.

 

Section 11. Continuation of Purchase Rights in Case of Reclassification, Change,
Merger, Consolidation or Sale of Assets. If any of the following shall occur,
namely: (a) any reclassification or change of outstanding shares of Common Stock
issuable upon exercise of the Warrants (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination of outstanding shares of Common Stock),
(b) any consolidation or merger of the Company with or into any other person, or
the merger of any other person with or into the Company (other than a merger
which does not result in any reclassification, change, conversion, exchange or
cancellation of outstanding shares of Common Stock) or (c) sale, transfer or
conveyance of all or substantially all of the assets of the Company (computed on
a consolidated basis), then the Company, or such successor or purchasing entity,
as the case may be, shall, as a condition precedent to such reclassification,
change, consolidation, merger, sale, transfer or conveyance, execute and deliver
to the Warrantholder an agreement providing that the Warrantholder shall have
the right to exercise the Warrants only into the kind and amount of shares of
stock and other securities and property (including cash) receivable upon such
reclassification, change, consolidation, merger, sale, transfer or conveyance by
a holder of the number of shares of Common Stock issuable upon exercise of the
Warrants and (ii) failed to exercise its rights of an election, if any, as to
the kind or amount of securities, cash and upon such reclassification, change,
consolidation, merger, sale, transfer or conveyance (provided that if the kind
or amount of securities, cash, and other property receivable upon such
reclassification, change, consolidation, merger, sale, transfer or conveyance is
not the same for each share of Common Stock of the Company held immediately
prior to such reclassification, change, consolidation, merger, sale, transfer or
conveyance in respect of which such rights of election shall not have been
exercised (“non-electing share”), then for the purpose of this Section 11 the
kind and amount of securities, cash and other property receivable upon such
reclassification, change, consolidation, merger, sale, transfer or conveyance by
each non-electing share shall be deemed to be the kind and amount so receivable
per share by a plurality of the non-electing shares). Such agreement shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Agreement. If, in the case
of any such consolidation, merger, sale or conveyance, the

 

8



--------------------------------------------------------------------------------

stock or other securities and property (including cash) receivable thereupon by
a holder of shares of Common Stock includes shares of stock or other securities
and property (including cash) of a corporation other than the successor or
purchasing corporation, as the case may be, in such consolidation, merger, sale
or conveyance, then such agreement shall also be executed by such other
corporation and shall contain such additional provisions to protect the
interests of the Warrantholder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing. The provisions of this
Section 11 shall similarly apply to successive consolidations, mergers, sales or
conveyances. Notice of the execution of each such agreement shall be mailed to
the Warrantholder by first class mail, postage prepaid.

 

Section 12. Securities Laws; Restrictions on Transfer of Shares; Registration
Rights.

 

(a) The Warrantholder agrees that the Warrant and the related Shares (each of
the Warrant and the Shares being referred to herein as a “Security” and
together, “Securities”) are being acquired for investment and that the
Warrantholder will not purchase, offer, sell or otherwise dispose of any of the
Securities except under circumstances which will not result in a violation of
the Act. In order to exercise this Warrant, the Warrantholder must be able to
confirm and shall confirm in writing, by executing a certificate to be supplied
by the Company, all of the representations and other covenants contained in this
Agreement, including that the Securities so purchased are being acquired for
investment and not with a view toward distribution or resale. The Shares (unless
registered under the Act) shall be stamped or imprinted with, in addition to any
other appropriate or required legend, a legend in substantially the following
form:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED AND ANY PROSPECTUS DELIVERY
REQUIREMENTS ARE NOT APPLICABLE OR (iii) RECEIPT OF NO-ACTION LETTERS FROM THE
APPROPRIATE GOVERNMENTAL AUTHORITIES. COPIES OF THE AGREEMENT COVERING THE
ISSUANCE OF THESE SECURITIES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT
NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO
THE SECRETARY OF THE COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.”

 

9



--------------------------------------------------------------------------------

(b) In addition, the Warrantholder specifically represents to the Company both
at the time of initial purchase of the Warrant and at those future times as
specified herein:

 

(1) The Warrantholder has experience in analyzing and investing in companies
like the Company and is capable of evaluating the merits and risks of an
investment in the Company and has the capacity to protect its own interests. The
Warrantholder is an “Accredited Investor” as that term is defined in Rule 501(a)
promulgated under the Act. The Warrantholder is aware of the Company’s business
affairs and financial condition, and has acquired information about the Company
sufficient to reach an informed and knowledgeable decision to acquire the
Securities. The Warrantholder is acquiring the Securities for its own account
for investment purposes only not as a nominee or agent and not with a view to,
or for the resale in connection with, any “distribution” thereof for purposes of
the Act. The Warrantholder is acquiring the Securities for investment for its
own account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. The Warrantholder acknowledges the
Company’s obligation to file a registration statement with respect to the Shares
as set forth in the Registration Rights Agreement dated as of the date hereof by
and among the Company and the Warrantholder (the “Registration Rights
Agreement”), the effectiveness of which registration statement may be required
for the resale of the Shares. The Warrantholder has not offered or sold any
portion of the Securities to be acquired by the Warrantholder and has no present
intention of reselling or otherwise disposing of any portion of such Securities
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or nonoccurrence of any predetermined event or
circumstance, and in particular the Warrantholder has no current intention to
resell the Shares under such registration statement nor would it have such
intention if such registration statement were effective as of the date of
purchase. The Warrantholder understands that investment in the Securities is
subject to a high degree of risk. The Warrantholder can bear the economic risk
of its investment, including the full loss of its investment, and by reason of
its business or financial experience or the business or financial experience of
its professional advisors has the capacity to evaluate the merits and risks of
its investment and protect its own interest in connection with the purchase of
the Securities. If other than an individual, the Warrantholder also represents
it has not been organized for the purpose of acquiring the Securities.

 

(2) The Warrantholder understands that the Securities have not been and except
as provided in the Registration Rights Agreement with respect to the Shares will
not be registered under the Act or any applicable State securities law in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Warrantholder’s investment
intent and the accuracy of the Warrantholder’s representations as expressed
herein and the Warrantholder will furnish the Company with such additional
information as is reasonably requested by the Company in connection with such
exemption.

 

(3) The Warrantholder further understands that the Securities must be held
indefinitely unless subsequently registered under the Act and any applicable
state securities laws, or unless exemptions from registration are otherwise
available. Moreover, the Warrantholder understands that the Company is under no
obligation to and does not expect to register the Securities except as provided
for in the Registration Rights Agreement with respect to the Shares.

 

(4) The Warrantholder is aware of the provisions of Rule 144, promulgated under
the Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly, from the issuer thereof (or from
an Affiliate of such issuer), in a nonpublic offering subject to the
satisfaction of certain conditions, if applicable, including, among other
things: The availability of certain public information about the Company, the
resale occurring not

 

10



--------------------------------------------------------------------------------

less than one year after the party has purchased and paid for the Securities to
be sold; the sale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934, as amended) and the amount of
securities being sold during any three-month period not exceeding the specified
limitations stated therein.

 

(5) The Warrantholder further understands that it may not transfer the Warrants
and that at the time it wishes to sell the Securities, it is possible that there
will be no public market upon which to make such a sale, and that, even if such
a public market then exists, the Company may not be satisfying the current
public information requirements of Rule 144, and that, in such event, the
Warrantholder may be precluded from selling the Securities under Rule 144 even
if the one-year minimum holding period had been satisfied.

 

(6) The Warrantholder further understands that in the event all of the
requirements of Rule 144 are not satisfied, registration under the Act or
compliance with registration exemption will be required; and that,
notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such actions do so at their own risk.

 

(7) To the Warrantholder’s knowledge, the Company has made available copies of
the Company’s reports filed under the Exchange Act since the beginning of the
Company’s current fiscal year. The Warrantholder has had a reasonable
opportunity to ask questions relating to and otherwise discuss the Company’s
business, management and financial affairs with the Company’s management,
customers and other parties, and the Warrantholder has received satisfactory
responses to the Warrantholder’s inquiries. The Warrantholder has relied solely
on its own independent investigation before deciding to enter into the purchase
of the Warrants contemplated hereby. Unless the Warrantholder has otherwise
notified the Company in writing, the Warrantholder is not, and has not been
within the ninety (90) days prior to the closing date of the purchase of the
Securities, a broker or dealer of securities. Unless the Warrantholder has
otherwise notified the Company in writing, the Warrantholder is not an employee,
officer or director of the Company nor prior to the consummation of the actions
contemplated hereby, is the Warrantholder the beneficial owner of 5% or more of
the Common Stock of the Company.

 

(c) With respect to any offer, sale or other disposition of any Securities that
is not registered under the Act, the Warrantholder agrees to give written notice
to the Company prior thereto, describing briefly the manner thereof, together
with a written opinion of the Warrantholder’s counsel, if reasonably requested
by the Company, to the effect that such offer, sale or other disposition may be
effected without registration or qualification (under the Act as then in effect
or any federal or state law then in effect) of such Securities and indicating
whether or not under the Act, certificates for the Securities in question to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such law.
Such opinion must be satisfactory to the Company in its reasonable judgment and
shall state that it may be relied upon by counsel to the Company, and any stock
exchange or transfer agent. Promptly upon receiving such written notice and
satisfactory opinion, if so requested, the

 

11



--------------------------------------------------------------------------------

Company shall notify the Warrantholder that the Warrantholder may sell or
otherwise dispose of such Securities all in accordance with the terms of the
notice delivered to the Company. If a determination has been made pursuant to
this subsection (c) that the opinion of counsel for the Warrantholder is not
satisfactory to the Company, the Company shall so notify the Warrantholder
promptly after such determination has been made and shall specify in detail the
legal analysis supporting any such conclusion. Each certificate representing the
Securities thus transferred (except a transfer registered under the Act or a
transfer of Shares pursuant to Rule 144) shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
such laws, unless in the aforesaid opinion of counsel for the Warrantholder,
such legend is not required in order to ensure compliance with such laws. The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.

 

(d) Prior to any transfer of the Securities (except a transfer registered under
the Act or a transfer of Shares pursuant to Rule 144), the proposed transferee
shall agree in writing with the Company to be bound by the terms of this
Agreement (whether or not the Warrant has been exercised or otherwise
outstanding) as if an original signatory hereto and the proposed transferee must
be able to and must make representations as set forth in this Section 12.

 

(e) As used in this Section 12, “Affiliate” shall mean, with respect to any
person, any other person controlling, controlled by or under direct or indirect
common control with such person (for the purposes of this definition “control,”
when used with respect to any specified person, shall mean the power to direct
the management and policies of such person, directly or indirectly, whether
through ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

 

Section 13. Notices. Any notice pursuant to this Agreement by the Company or by
the Warrantholder or a holder of Shares shall be in writing and shall be deemed
to have been duly given if delivered or mailed by certified mail, return receipt
requested:

 

(a) If to the Warrantholder or holders of Shares addressed to it at 3555 Timmons
Lane, Suite 1150, Houston, Texas 77027, Attention: President.

 

(b) If to the Company addressed to it at 4322 South 49th West Avenue, Tulsa,
Oklahoma 74107, Attention: Chief Financial Officer.

 

Each party may from time to time change the address to which notices to it are
to be delivered or mailed hereunder by notice in accordance herewith to the
other party.

 

Section 14. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company, the Warrantholder or the holders of Shares shall
bind and inure to the benefit of their respective successors and assigns
hereunder.

 

Section 15. Applicable Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be construed
in accordance with the laws of said State.

 

Section 16. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Warrantholder and the

 

12



--------------------------------------------------------------------------------

holders of Shares any legal or equitable right, remedy or claim under this
Agreement. This Agreement shall be for the sole and exclusive benefit of the
Company, the Warrantholder and the holders of Shares.

 

Section 17. Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

Section 18. Amendment. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provisions hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Warrantholder.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
all as of the day and year first above written.

 

SYNTROLEUM CORPORATION

By:

   

Name:

 

John B. Holmes, Jr.

Title:

 

President and Chief Operating Officer

SOVEREIGN OIL & GAS COMPANY II, LLC

By:

   

Name:

 

Joseph M. Bruso, Jr.

Title:

 

President

 

14



--------------------------------------------------------------------------------

Exhibit 10.5

 

Exhibit A

 

THE WARRANTS EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (I) AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (II) AN OPINION OF COUNSEL FOR
THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS
NOT REQUIRED AND ANY PROSPECTUS DELIVERY REQUIREMENTS ARE NOT APPLICABLE OR
(III) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITIES. COPIES OF THE WARRANT AGREEMENT AND THE JOINT DEVELOPMENT AGREEMENT
COVERING THE ISSUANCE OF THESE WARRANTS AND VARIOUS REQUIREMENTS, INCLUDING
WITHOUT LIMITATION PROVISIONS RESTRICTING THEIR TRANSFER, MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

 

Warrant Certificate No. 001

 

WARRANTS TO PURCHASE

50,000 SHARES OF COMMON STOCK

 

SYNTROLEUM CORPORATION

 

INCORPORATED UNDER THE LAWS

OF THE STATE OF DELAWARE

 

This certifies that, for value received, SOVEREIGN OIL & GAS COMPANY II, LLC,
the registered holder hereof (the “Warrantholder”), is entitled to purchase from
SYNTROLEUM CORPORATION (the “Company”), at any time during the period commencing
the date hereof and ending at 5:00 p.m., Tulsa, Oklahoma time, on April 26, 2009
at a purchase price per share of $6.40, (the “Warrant Price”) the number of
shares of Common Stock of the Company set forth above (the “Shares”). The number
of shares of Common Stock of the Company purchasable upon exercise of each
Warrant evidenced hereby and the Warrant Price shall be subject to adjustment
from time to time as set forth in the Warrant Agreement.

 

The Warrants evidenced hereby may be exercised in whole or in part by
presentation of this Warrant certificate with the Purchase Form attached hereto
duly executed and simultaneous payment of the Warrant Price at the principal
office of the Company. Payment of such price shall be made in cash or
immediately available funds.

 

The Warrants evidenced hereby are issued under and in accordance with a Warrant

 

A-1



--------------------------------------------------------------------------------

Agreement, dated as of April 26, 2004 (the “Warrant Agreement”), between the
Company and the Warrantholder and are subject to the terms and provisions
contained in the Warrant Agreement, including certain restrictions on the
exercise thereof, to all of which the Warrantholder by acceptance hereof
consents.

 

Upon any partial exercise of the Warrants evidenced hereby, there shall be
signed and issued to the Warrantholder a new Warrant certificate in respect of
the Shares as to which the Warrants evidenced hereby shall not have been
exercised. These Warrants may be exchanged at the office of the Company by
surrender of this Warrant certificate properly endorsed for one or more new
Warrants of the same aggregate number of Shares as here evidenced by the Warrant
or Warrants exchanged. No fractional shares of Common Stock will be issued upon
the exercise of rights to purchase hereunder, but the Company shall pay the cash
value of any fraction upon the exercise of one or more Warrants. These Warrants
are transferable in the manner and subject to the restrictions set forth or
referred to in the Warrant Agreement.

 

This Warrant Certificate does not entitle the Warrantholder to any of the rights
of a stockholder of the Company.

 

A-2



--------------------------------------------------------------------------------

SYNTROLEUM CORPORATION

By:

Name:

Title:

 

Dated: April 26, 2004

 

ATTEST:

 

--------------------------------------------------------------------------------

Secretary

 

A-3



--------------------------------------------------------------------------------

SYNTROLEUM CORPORATION

PURCHASE FORM

 

SYNTROLEUM CORPORATION

4322 South 49th West Avenue

Tulsa, Oklahoma 74107

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant certificate for, and to purchase thereunder,
             shares of Common Stock (the “Shares”) provided for therein, and
requests that certificates for the Shares be issued in the name of:

 

                                                                               
                                                                               
                                                                         

 

(Please Print or Type Name, Address and Social Security Number or Taxpayer
Identification Number)

 

and, if said number of Shares shall not be all the Shares purchasable
thereunder, that a new Warrant certificate for the balance of the Shares
purchasable under the within Warrant certificate be registered in the name of
the undersigned Warrantholder as below indicated and delivered to the address
stated below. The undersigned has also submitted to the Company a certificate in
which it has made the representations and covenants required in Section 12 of
the Warrant Agreement.

 

Dated:

 

Name of Warrantholder:

                                                                               
                         

(Please Print)

Address:

 

                                                                               
     

   

                                                                               
     

Signature:  

                                                                               
     

 

Note: The above signature must correspond with the name as written upon the face
of this Warrant certificate in every particular, without alteration or
enlargement or any change whatever.

 

A-4